DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fierheller (US 5,321,600). in view of Mandalakas et al. (US 20080315685)

Re Claim 1; Fierheller discloses a load balancing apparatus for providing a substantially balanced load on a 3-phase power supply, the apparatus including: 
a first AC input (Va, Fig. 9) having an associated first input load sensing circuit, (col 4 line 50-62) the first AC input having a first AC input current path to a first AC output and a first AC-DC converter (see bridge rectifier 32 fig. 6as the diagram for 220,222 and 224 Fig. 9) feeding a first DC output (see Vout Fig. 6, representing boost converter 220 of Fig. 9); 
a second AC input (Vb, Fig. 9) having an associated second input load sensing circuit, (col 4 line 50-62) the second AC input having a second AC input current path to a second AC output and a second AC- DC converter (see bridge rectifier 32 fig. 6as the diagram for 220,222 and 224 Fig. 9) feeding a second DC output; (see Vout Fig. 6, representing boost converter 222 of Fig. 9);
a third AC input (Vc, Fig. 9) having an associated third input load sensing circuit, (col 4 line 50-62) the third AC input having a third AC input current path to a third AC output and a third AC-DC converter (see bridge rectifier 32 fig. 6as the diagram for 220,222 and 224 Fig. 9) feeding a third DC output; (see Vout Fig. 6, representing boost converter 224 of Fig. 9); and 
a control circuit, (Fig. 7 control circuit 40) configured to dynamically adjust the power output from one or more of the first AC-DC converter, the second AC-DC converters or the third AC-DC converter to provide a balanced load on each of the first AC input, the second AC inputs and the third AC input, wherein at least two of the first AC-DC converter, the second AC-DC converter, or the third AC--DC converter feed a common DC bus . (Col. 3 line 50-58 and Fig. 9, the dc bus the any of the buses on the right side of the converter), and 
wherein the control circuit dynamically varies a DC output voltage of one or more of the first AC--DC converter, the second AC-DC converter, or the third AC-DC converter to vary a distribution of load current supplied by one or more of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter through the common DC bus. (Col. 3 line 50-58 and Fig. 7)
Fierheller further discloses that the inventive power conditioner (10) converts an alternating current input signal from a three phase source (12) into a direct current output signal and includes a first circuit (20) for converting a first phase of the input signal into a first direct current output signal. A second circuit (22) is included for converting a second phase of the input signal into a second direct current output signal. Likewise, a third circuit (24) converts a third phase of the input signal into a third direct current output signal. A control circuit (30) regulates the power supplied by the first, second and third circuits to balance the loads (26) for all load values dynamically. 
Fierheller does not disclose wherein the common DC bus supplies a battery bank
However, Mandalakas wherein the common DC bus supplies a battery bank. (Par 0120 and Fig. 1)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used the DC output generated by the converters to supply power to the DC load such as a battery as taught by Mandalakas, in order to provide power to the circuit/bus when needed. 

Re Claim 2; Fierheller discloses wherein the first AC input is configured to electrically couple to a first phase of the 3-phase power supply, the second AC input is configured to electrically couple to a second phase of the 3-phase power supply, and the third AC input is configured to electrically couple to a third phase of the 3-phase power supply. (See Col 1 line 65-Col 2 line 9 and Fig. 9)

Re Claim 4; Fierheller discloses wherein the apparatus is configured to be electrically connected between a 3-phase feed and a load comprising at least one of an AC component or a DC component. (Fig. 9).

Re Claim 5; Fierheller disclosure has been discussed above and also disclosed current sensor.
Fierheller does not disclose the detail of the current sensor to include wherein at least one of the first input load sensing circuit, the second input load sensing circuit, or the third input load sensing circuit includes current transformers coupled to the first AC input current path, the second AC input current path, or the third AC input current path, respectively 
However, Mandalakas discloses wherein at least one of the first input load sensing circuit, the second input load sensing circuit, or the third input load sensing circuit includes current transformers coupled to the first AC input current path, the second AC input current path, or the third AC input current path, respectively (Par 0052).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention have used a current transformer as a current sensor since they are functionally equivalent. 

Re Claim 6; Fierheller discloses wherein at least one of the first AC-DC converter, the second AC-DC converter, or the third AC-DC converter is configured to provide a variable DC output voltage. (Col 3 line 50-60 and also see Col 4 line 5-10 dynamically providing power to each load indicates that the output to the load is variable).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fierheller (US 5,321,600) in view of Mandalakas and further in view of Yair (DE69633073).

Re Claim 3; Fierheller discloses wherein the apparatus is configured to be electrically connected between a 3-phase utility feed and the load and the battery. 
Fierheller does not disclose the wherein the apparatus is configured to be electrically connected between a 3-phase utility feed to a premises and the battery bank
However, Yair discloses an analogues art the wherein the apparatus is configured to be electrically connected between a 3-phase utility feed to a premises and the battery bank. (Par 0011).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have coupled the apparatus to a premises as shown by Yair in order to effectively control power to the load so that the load operates appropriately. 

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Applicant argues Page 5 of the Office Action also pointed to paragraph [0120] of Mandalakas as disclosing a "common DC bus [that] supplies a battery bank." Applicant respectfully disagrees. Paragraph [0120] of Mandalakas mentions that "DC power source D can comprise any suitable a bank of solar cells, a wind turbine, fuel cells, batteries, and the like," in which each of the enumerated items is a variant of "DC power source D." Although the final sentence of paragraph [0120] of Mandalakas refers to the possibility of inverter I being operated to "charge capacitors 32 and 34" and that an "energy storage device comprising DC power source D" may be charged with current from the capacitors 32 and 34 through an intervening DC-to-DC converter E, this is not equivalent to using AC-DC power converters to "feed a common DC bus supplying a battery bank" as recited in Applicant's amended claim 1, since one skilled in the art would not interpret "capacitors 32 and 34" in combination with "DC-to-DC converter E" as being a "common DC bus." 
However, the examiner respectfully disagrees, the structure disclosed by Mandalakas is a bidirectional inverter which converters AC-DC and also from DC-AC. When the battery is being charged by the inverter and/or the converter, AC is converted into DC charges the battery D. regardless of the source of power needed for the charging process, the inverter is used as the charging device. Emphasis added. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
08/17/2022
Primary Examiner, Art Unit 2836